                       Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 1 of 10

                                                                                                                                                        y
AO   106   (Rev.04/10) Application lbra Search Wanant                                                       ffi:,::.t*Po
                                                                                                                                    ,VEh/
                                                                                                                                            i,,tEXtCa   r
                                          Uurpo Srarps Drsrnrcr CoURT                                                      ttAY
                                                                                                                            2I zozo
                                                                           for the
                                                                                                            AltTt
                                                                   District of New Mexico                            ,:t!f,_"EEBS
                 In the Matter of the Search           of
            (BrieJly describe the property to be searched
             or identify ths person by name and address)

     THE CELLULAR TELEPHONE ASSIGNED CALL
                                                                                      caseNo.
                                                                                                AO -mL-$O                         L
                     NUMBER (505) 337-9484


                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify tlte person or describe the
property to    be searched and   give its location):

  See Aftachment A, which is incorporated by reference.

located in the                                         District   of           New Mexico          , there is now concealed (identify tlre
person or describe tlrc property to be seized)i
 SeeAttachment B, which is incorporated by reference.


             The basis for the search under Fed. R. Crim. P. a 1(c) is (check one or more):
                   devidence of        a crime;
                   dcontraband, fruits of crime, or other items illegally possessed;
                   dproperty designed for use, intended for use, or used in committing a crime;
                   O a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
           Code Section                                                               Offense Description
       21 U.S.C. S 841                                 PWID Distribute and Distribution of Cocaine
       21 U.S.C. S 846                                 Conspiracy to Distribute Cocaine




             o   Continued on the attached sheet.
             il Delayed notice of    30 days (give exact ending date if more than 30 days:                                    ) is requested
                 under l8 U.S.C. $ 3103a, the basis of which is set forth on the



                                                                                                            is


                                                                                            Jerrod Pelot, Task Force Officer
                                                                                                  Printed name ond title

Sworn to before me by telephone.


Date:        May 29,2020


City and state: _Albuquerque, New Mexico
                                                                                                  Printed name and title
              Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 2 of 10




                                       IN THE UMTED STATES DISTRICT COURT
                                           FOR THE DISTzuCT OF LTNKNOWN


IN THE MAT'TER OF THE SEARCH OF THE
CELLULAR TELEPHONE ASSIGNED CALL                                   Case No.
NUMBER (505) 337-9484
                                                                   Filed Under Seal



                                           AFFIDAVIT IN SUPPORT OF
                                    AN APPLICATION FORA SEARCH WARRANT

        I, Task Force Officer Jerrod Pelot, being       frst duly sworn, hereby depose     and state as follows:

                                    INTRODUCTION AND AGENT BACKGROI]ND

         l.       I make this affidavit in support of an application for a search warrant               under Federal Rule of

Criminal Procedure     4l and 18 U.S.C.     g   2703(cXlXA) for information about the location of the cellular telephone

assigned call number (505) 337-9484, with listed subscriber Mohammed                ABDULWAHHAB (the "Target Phone"),

whose service provider is T-Mobile Inc, a wireless telephone service provider headquartered at 4 Sylvan Way

Parsippany, NJ 070546480. The Target Phone is described herein and in Attachment A, and the location information

to be seized is described herein and in Attachment B. Both attachments are attached hereto and incorporated herein.

        2.        Because this warrant seeks the prospective collection            of information, including cell-site location

information, that may fall within the statutory definitions of information collected by a "pen register" and/or "trap

and trace device," see 18     U.S.C. $ 3 127(3) & (4), the government currently has a separate order that complies with

the requirements of the Pen Register Act. See       l8 U.S.C.   S$ 3 l2 l-3 127.

        3.        I   am a Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI), and have been

since May     of 2016.   I   have been   a full-time, sworn Law        Enforcement Officer with the Albuquerque Police

Department since 2008.        I   am currently assigrred as a Detective with Special Investigation Division and FBI

Transnational Organized Crime Task Force. My duties include the arrest and apprehension of violent/non-violent

fugitives and narcotics trafficking investigations. Cunent and previous duties include follow-up investigations on all

felony property crim€s       to include but not limited to; Commercial Burglary, Aggravated Burglary,              Residential

Burglary, Robberies and Larceny. These duties include the investigation, identification, and apprehension of

commercial and residential burglary offenders and white collar crime offenders.            I   am trained, and have experience

with, the tracking and execution of cellular communication, GPS, and cell site mapping. As a result of these
                  Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 3 of 10




 investigations, and in conjunction with receiving accredited law enforcement academic training, I have obtained and

 assisted in obtaining arrest and/or search warrants            for people and places involved in these crimes.

            4.             During my tenure, I have received numerous assignments to investigate narcotics-related crimes.         I
have worked in an official undercover capacity to both purchase and sell several types of controlled substances.                   I
have interviewed and utilized ttre services of confidontial informants ("CI"), concerned citizens and crime-stopper

tips. I have conducted numerous interviews of self-admitted drug users and drug dealers. I have parricipated in drug-

related investigations utilizing various means available                  to law enforcement, to include: video      surveillance,

photography, pen registers, vehicle trackers, wiretaps, search warrants, body wires, and other physical and

technological investigative means.

            5.             I   have received hundreds of hours of advanced haining and numerous hours of on-the-job

experience related to the investigation of several fypes of crimes including, but not limited to, homicides, assaults,

child abuse, weapons offenses, burglaries, various types of thefts, narcotics andnarcotics-related crimes, and money

laundering.       I   have received training related to the identification ofseveral types ofcontrolled substances, including

marijuana, methamphetamine/amphetamine, heroin, cocaine/crack cocaine, lysergic acid diethylamide (,'LSD',),

gamma hydroxybutyrate ("GHB"), methylenedioxymethamphetamine                          ("MDMA" or ecstasy), and synthetic drugs as

well   as other       various drugs, along with the methods of use, sales, delivery, concealment, possession and manufacture

of these controlled substances. I have received training related to the interdiction of drug traffickers and smugglers,

narcotics sales and distribution; detection and investigation                   of   clandestine labs, conspiracies involving the

dishibution of controlled substances and how to investigate these types of crimes.

            6,            Through my training and experience,         I am familiar rvith the trafficking   methods used by drug

traftickers as well as the terminology used.            I   am familiar with methods of weighing and packaging numerous types

of controlled substances. Drug traffickers utilize several Points of Entry (POE) into the United States from Mexico,

and fravel to Albuquerque,            NM. Drugs are brought to Albuquerque as a central hub to disperse large quantities

deeper into the United States by way of major interstates. I have leamed that in an effort to elude law enforcement

and Title   III       intercepts, drug traffickers   will often use multiple   phones, communicate exclusively befween pairs   of
phones, and change phones regularly. Drug traffickers have employed the use of aftermarket hidden compartments

and natural voids within vehicles to conceal contraband and US curency to avoid law enforcement.                     I know drug
                   Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 4 of 10




 traffickers keep drugs and/or money in a designated place to make it easier to protect, and evade law enforcement.

 These locations are often referred to as "stash houses" and often their only purpose is             to conceal and hide     drugs,

 currency and other contraband.

          7.           The facts in this affidavit come from my personal observations, my kaining and experience, and

information obtained from other agents and witnesses, This affidavit is intended                  to show merely that there      is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge about this matter.

          8.           Based on the facts set forth in this aflidavit, there is probable cause to believe that violations    of2l
U.S.C' $$ 8a1(a)(1) and (b)(l)(A), that being possession with intent to distribute cocaine and distribution of cocaine,

and   2l U.S.C.     $ 846, that being conspiracy to possess   with the intent to distribute cocaine and distribution of cocaine

have been commiffed, are being        committed, and will be committed by Mohammed ABDLILWAHHAB, and persons

currently unknown. There is also probable cause to believe that the location information described in Attachment B

will constitute evidence of these criminal violations, and will lead to the identification of individuals who are

engaged in the commission        of these offenses.

          9.          The court has jurisdiction to issue the proposed warrant because it is a "court of competent

jurisdiction" as defined in 18 U.S.C. $ 271L Specifically, the Court is a district court of the United States that has

jurisdiction over the offense being investigated, see l8 U.S.C.                  (3XAXi).
                                                                      $ 27 t I

                                                          PROBABLE CAUSE

          10.           The FBI is conducting a criminal investigation of Mohammed AB{.IDULWAHHAB                              and

unidentified subjects regarding possible violations of 21 U.S.C. g               8al(a)(l) and (b)(l)(A), that being    possession

with intentto distribute cocaine and distribution of cocaine, and         2l     U.S.C. $ 846, that being conspiracy to possess

with the intent to distribute cocaine and distribution of cocaine.

          I   l.        In May of 2020, detectives from the Albuquerque Police Department (APD) contacted Federal

Bureau of Investigation      (FBI) Special Agents and Task Force Officers (Agents/TFOs) regarding criminal activity

perpetrated by Mohammed          ABDULWAHHAB in the Albuquerque Metro area. Two APD reports, described in

further detail below, articulate two occasions where ABDULWAHHAB was in possession                         of illegal   narcotics,

firearms, and endangered the public. On         April 19,2020, APD officer          detained ABDULWAHHAB after a caller

reported him pointing an AK-47 type assault rifle at a passerby during an illegal street racing event (reference APD
            Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 5 of 10




Case #200032547).    During the pat down officers located   a handgun   in his waistband. When asked by officers for his

cellphone number during their investigation ABDULWAHHAB provided APD officers with the Target Phone

number. ABDULWATIHAB was released              at the scene and his vehicle sealed and towed pending further
investigation. On   April 23,2020 a subsequent state search warrant issued and served on ABDULWAIIHAB's

vehicle and officers located a Century Arms C3902 AK-47 style pistol (serial#c39p2a05226) was located on the rear

passenger seat   floor board. Four black glock l0 mm magazines fully loaded were recovered from the center console.

A loose l0mm live round was located in in the center console. All items were tagged as evidence.

         12.         On May L0, 2020, ABDULWAHHAB was arrested by APD for driving the wrong way on                       a

sport motorcycle in the downtown district     of Albuquerque. When officers       attempted   to execute a traffic   stop,

ABDUWAI{HAB fled from offtcers on the motorcycle at dangerous speeds, and at one point, traveled at a high rate

of   speed down     a bicycle path near the Rio        Grande River almost striking several bicyclists. When

ABDULWAHHAB was finally apprehended, he was in possession of a handgun and "40 grams of marijuana

derived wax" (reference APD Case #200037982). When asked by officers for his cellphone number during their

investigation ABDULWAHHAB provided APD officers with the Target Phone number.

        13.          The FBI made contact with a Confidential Source ("CS") who has close contact with

ABDULWAHHAB and is familiar with his criminal activities. The CS provided information on his/her knowledge

of drug-hafficking being committed by ABDULWAHHAB. Over the past year, investigators have determined the

CS to be truthful and reliable by corroborating the information the CS provided. The CS is working for monetary

compensation and for.consideration on pending criminal charges.

                   14.      The CS advised ABDULWAHHAB traffics large quantities of cocaine in and around the

        Albuquerque area and also deals in assault rifles and handguns. Investigators provided the CS a recently

        obtained photograph     of ABDULWAHHAB and the CS positively identified the man in the pi*ure                  as

        IIABIBI JAFF. At the direction and observation of Agents/TFOs, the CS placed a phone call                      to

        ABDULWAHHAB via his (ABDULWAHHAB) Facebook Messenger account (this account was observed

        by Agents/TFOs and identified as "Habibi Jaff'). The CS knows ABDTTLWAHHAB's cell phone number

        to be 505-337-9484 hereinafter referred to as the "Target Phone". Iu this conversation, ABDULWAHHAB

        advised the CS, he/she could "pick up" a kilo from him and ABDIJLWAHHAB would introduce CS to his
   Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 6 of 10




source he identified as "the Mexicans". Based upon my training and experience the conversation was

entirely about the trafficking of illegal narcotics. Furthermore, the dollar amount per kilo articulated by

ABDULWAHHAB is consistent with cocaine. After the call was terminated, the CS advised Agents/TFOs

that the purchase discussed was          of   cocaine, based upon previous conversations the CS has with

ABDULWAHHAB. AgentsiTFOs reviewed "Habibi Jaffs" Facebook                                                        account

(https://www.facebook.com/mohamedjaf.g6) and compared the Facebook photograph posts with recent

arrest photographs/records. Agents/TFOs determined "Habibi           Jaff'to   be Mohammed ABDULWAI{HAB.

         15.        In my training and experience, I have learned that T-Mobile is a company that provides

cellular telephone access to the general public. I also know that providers of cellular telephone service hays

technical capabilities that allow them to collect and generate at least two kinds                of information about   the

locations ofthe cellular telephones to which they provide service:        (l)   E-91   I   Phase   II data, also known   as

GPS data or latitude-longitude data, and (2) cell-site data, also known as "tower/face information" or cell

tower/sector records. E-9l   l   Phase I1 data provides relatively precise location information about the cellutar

telephone itself, either via GPS tracking technology built into the phone or by triangulating on the device's

signal using data from several of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e.,

antenna towers covering specific geographic areas) that received a radio signal from the cellular telephone

and, in some cases, the "sector" (i.e,, faces of the towers) to which the telephone connected. These towers

are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to or from

that device. Accordingly, cell-site data is typically less precise than E-91I Phase         II   data.

         16.        Based on my ftaining and experience,      I know that T-Mobile          can collect E-911 Phase      II
data about the   location of the Target Phone, including by initiating a signal to determine the location of the

Target Phone on T-Mobile's network or with such other reference points as may be reasonably available.

         17.        Based on my training and experience, I know that Sprint can collect cell-site data about

the Target Cell Phone. Based on my training and experience, I know that for each communication a eellular

device makes,     its wireless seryice provider can typically determine:           (l)     the date and time of         the

communication; (2) the telephone numbers involved,           if   any; (3) the cell tower to which the customer
   Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 7 of 10




connected at the beginning of the communication; (4) the cell tower to which the customer connected at the

end of the communication; and (5) the duration of the communication.        I   also know that wireless providers

such as Sprint fypically collect and retain cell-site data pertaining to cellular devices to which they provide

service in theL normal course     of business in order to use this information for various         business-related

purposes.




         18.      Based on the foregoing,     I   request that the Court issue the proposed search warant,

pursuant to Federal Rule of Criminal Procedure 41 and     l8 U.S.C.   g 2703(c).

         19.      I   further request, pursuant   to 18 U.S.C. $ 3103a(b)        and Federal Rule of Criminal

Procedure 41(D(3), that the Court authorize the officer executing the warrant to delay notice until 30 days

after the collection authorized by the warrant has been completed. There is reasonable cause to believe that

providing immediate notification of the warrant may have an adverse result, as defined             in   18 U.S.C.   $

2705. Providing immediate notice to the subscriber or user of the Target Phone would seriously jeopardize

the ongoing investigation, as such a disclosure would give that person an opportunity to deshoy evidence,

change patterns ofbehavior, notifu confederates, and flee fiom prosecution. See 18 U.S.C. $ 3103a(bXl).

As further specified in Attachment B, which is incorporated into the warrant, the proposed search warrant

does not authorize the seizure    of any tangible property. See l8 U.S.C. g 3103a(b)(2). Moreover, to           the

extent that the warrant authorizes the seizure of any wire or electronic communication (as defined in 18

U.S.C. $ 2510) or any stored wire or electronic information, there is reasonable necessify for the seizure for

the reasons set forth above. See 18 U.S.C, g 3103a(b)(2).

        20.       I   further request that the Court direct T-Mobile to disclose to the government any

information described in Attachment B that is rvithin the possession, custody, or control of T-Mobile. I also

request that the Court direct T-MobiIe to fumish the government        all information, facilities, and technical

assistance necessary    to   accomplish the collection    of the   information described      in   Attachment B

unobtrusively and with a minimum of interference with T-Mobile services, including by initiating a signal

to deterrnine the location of the Target Phone on T-Mobile's network or with such other reference points as

may be reasonably available, and at such intervals and times as directed by the government. The


                                                   6
   Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 8 of 10




government shall reasonably compensate T-Mobile for reasonable expenses incurred               in furnishing   such

facilities or assistance.

         2l   .     I further request that the Court authorize execution of the warrant at any time of day or

night, owing to the potential need to locate the Target Phone outside of daytime hours.

         22.        I   further request that the Court order that all papers   in   support   of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These documents

discuss an ongoing criminal investigation that is neither public nor known          to all of the targets of    the

investigation. Accordingly, there is good cause to seal these documents because their premature disclosure

may seriously jeopardize that investigation.

                                                    Respectfully submitted,




                                                    Task Force Officer (TFO)
                                                    Federal Bureau of Investigation




Sworn to before me by telephone      on_tvlgy?g__
                                                             -,2020
     Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 9 of 10




                                      ATTACHMENT A

                                   Property to Be Searched

1.   The cellular telephone assigned call number (505) 337-9484 with listed subscriber

     Mohamrned ABDULWAHHAB (the'iTarget Phone"), whose wireless service provider is

     T-Mobile, Inc., a company headquarteredat4 Sylvan way, parsippany, NJ 07054.

2.   Information about the location of the Target Phone that is within the possession, custody,

     or control of T-Mobile including information about the location of the cellular telephone

     if it is subsequently assigned a different call number.
           Case 1:20-mr-00802-LF Document 1 Filed 05/29/20 Page 10 of 10




                                        ATTACTIMENT B

                                   Particular Things to be Seized

        All information about the location of the Target Phone       described   in Attachment A for   a

period of thirty days, during all times of day and night. "Information about the location of the

Target Phone" includes all available, E-91 1 Phase   II   data, GPS data, latitude-longitude data, and

other precise location information, as   well as all data about which "cell towers" (i.e., antenna

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a

radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

'olocation Information") is within the possession, custody, or control of T-Mobile, T-Mobile is

required   to disclose the Location Information to the govemment. In addition, T-Mobile must

furnish the govermnent      all   information, facilities, and technical assistance necessary to

accomplish the collection   of the Location Information unobtrusively and with a minimum of
interference with T-Mobile's services, including by initiating a signal to determine the location

of the Target Phone on Sprint's network or with such other reference points as may                   be

reasonably available, and    at such intervals and times directed by the             government. The

government shall compensate T-Mobile for reasonable expenses incurred               in furnishing   such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. $ 3103a(bX2).
